PER CURIAM:
We affirm the district court’s grant of summary judgment in favor of the California Public Utilities Commission set forth in the district court’s opinion in Southern Pacific Transp. Co. v. Public Utilities Comm’n, 647 F.Supp. 1220 (N.D.Cal.1986). We note that the district court failed to recognize that the topic of railtrack clearances had been mentioned in an administrative statement issued by the Federal Railroad Administration in 1978. This oversight, however, does not detract from the soundness of the district court’s reasoning nor its conclusion that California’s track clearance and walkway regulations have not been preempted by federal rule, regulation, order or standard covering the same subject matter as these state requirements. 45 U.S.C. § 434. This conclusion of the district court is correct.
Because there has been no federal preemption of California’s track clearance and walkway requirements, we do not reach the questions whether these requirements are necessary to eliminate or reduce an essentially local safety hazard, are not incompatible with any federal law, rule, regulation, order or standard, and do not create an *1112undue burden on interstate commerce. See id.
AFFIRMED.